DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-8 are pending.
Claim(s) 1-8 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 04/28/2021.
Claims 1 is amended. Accordingly, the amended claim is being fully considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US20190271965A1) [hereinafter Tsuda] and further in view of Hirai (US5914876A) [hereinafter Hirai] and Otsuki et al. (US20080288103A1) [hereinafter Otsuki]. 
Claim 1 (amended):
	Regarding claim 1, Tsuda discloses, “A numerical controller for analyzing an axis movement command described in a machining program to generate block information of a path, the numerical controller comprising:” [See the numerical controller 101 with analysis unit 12 as shown in figure 1. See the axis movement command described in machine program 150 is analyzed to generate block information (e.g.; block N) for path movement (e.g.; axial movement): “The numerical controller 101 includes a machining program storage unit 11 and an analysis unit 12. The machining program storage unit 11 stores the machining program 150. The analysis unit 12 reads the machining program 150 from the machining program storage unit 11 and analyzes the machining program 150.” (¶31)… “The analysis unit 12 analyzes the machining program 150 to extract and output an origin position and a rotation angle of a coordinate system specified in the machining program 150. Specifically, the analysis unit 12 outputs, to the matrix calculation unit 13, a set value for an XYZ address indicated by using a G code in an N11 block described later as an origin position 32, and outputs, to the matrix calculation unit 13,” (¶34)… “The analysis unit 12 outputs the command coordinate values 33 in the N10 block, the N13 block, and the N14 block to the coordinate transformation unit 15 as axial movement that is movement coordinates of each block.” (¶35)]; 
	“a command analysis unit for analyzing the machining program in which the axis movement command for a plurality of sections of successive movements along” an “axis is described in one block of the machining program in a reading processing for the one block to specify a plurality of coordinate values or movement amounts of the successive movements along the” “axis;” [Examiner notes that the claim requires only one of 1. to specify a plurality of coordinate values, or 2. to specify movement amounts of the successive movements along the axis. Tsuda discloses: See the machining program 150 includes the axis movement command of plurality of sections (e.g.; plurality of successive movements along an axis such as movement along x axis then movement along y axis and then movement along z axis) in a block N of the machining program 150. See the command analysis unit 12 reads and analyzes the machining program 150 to specify plurality of coordinate values (e.g.; coordinate values for tool movement): “The analysis unit 12 reads the machining program 150 from the machining program storage unit 11 and analyzes the machining program 150.” (¶31)… “The analysis unit 12 analyzes the machining program 150 to extract and output an origin position and a rotation angle of a coordinate system specified in the machining program 150. Specifically, the analysis unit 12 outputs, to the matrix calculation unit 13, a set value for an XYZ address indicated by using a G code in an N11 block described later as an origin position 32, and outputs, to the matrix calculation unit 13,” (¶34)… “The analysis unit 12 outputs the command coordinate values 33 in the N10 block, the N13 block, and the N14 block to the coordinate transformation unit 15 as axial movement that is movement coordinates of each block.” (¶35)… “In the N10 block, the G54 command specifies a coordinate system to be used, and the rapid traverse command G0 is a command to move the tool to the position (X,Y,Z)=(100,100,0) in a G54 coordinate system. A plurality of workpiece coordinate systems can be set, and the G54 coordinate system is one of the workpiece coordinate systems and is a coordinate system defined by presetting the distance from the machine origin of the machine tool 200. The workpiece coordinate system is a coordinate system relative to the workpiece. As described above, a command to perform high speed movement of the tool at a rapid traverse speed is described in the N10” (¶46)];
	“a block information generation unit for generating the block information for the plurality of sections of the successive movements along the” “axis based on the plurality of coordinate values or movement amounts of the successive movements along the” “axis,” [See the block information N is generated for the plurality of sections (e.g.; axes such as plurality of successive movement units along the axis) based on the plurality of movement coordinates (e.g.; movement position coordinate values): “The first machining program is described as follows. <First Machining Program>” “N11 G68.2 P5X10.Y10.Z10.I0.J30.K60.” (¶43)… “The analysis unit 12 analyzes the machining program 150 to extract and output an origin position and a rotation angle of a coordinate system specified in the machining program 150. Specifically, the analysis unit 12 outputs, to the matrix calculation unit 13, a set value for an XYZ address indicated by using a G code in an N11 block described later as an origin position 32, and outputs, to the matrix calculation unit 13,” (¶34)… “The analysis unit 12 outputs the command coordinate values 33 in the N10 block, the N13 block, and the N14 block to the coordinate transformation unit 15 as axial movement that is movement coordinates of each block.” (¶35)… “In the N10 block, the G54 command specifies a coordinate system to be used, and the rapid traverse command G0 is a command to move the tool to the position (X,Y,Z)=(100,100,0) in a G54 coordinate system. A plurality of workpiece coordinate systems can be set, and the G54 coordinate system is one of the workpiece coordinate systems and is a coordinate system defined by presetting the distance from the machine origin of the machine tool 200. The workpiece coordinate system is a coordinate system relative to the workpiece. As described above, a command to perform high speed movement of the tool at a rapid traverse speed is described in the N10” (¶46)];
	“wherein each of one or more addresses is described only once” [See the one or more addresses such as the XYZ address, and IJK address (e.g.; the command value Z10.X10.Y10. with the XYZ address and the command value I0.J30.K60. with IJK address) described only once: “The first machining program is described as follows. <First Machining Program>” “N11 G68.2 P5X10.Y10.Z10.I0.J30.K60.” (¶43)… “The XYZ address is used to set the origin position 32 of the inclined plane coordinate system to coordinate values of the G54 coordinate system. Here, the position corresponding to the coordinate values (X,Y,Z)=(10,10,10) in the G54 coordinate system is specified as the origin of the inclined plane coordinate system. The IJK address is used to set the rotation angle of the coordinate system. By setting the rotation angle of the coordinate system to, for example, I0.J30.K60 with the IJK address, the first machining program can set a given coordinate system.” (¶48)];
	“a plurality of command values corresponding to the respective addresses is described according to a predetermined order of the successive movements along the” “axis in the axis movement command,” [See the plurality of command values corresponding to the respective addresses such as the command value Z10.X10.Y10. corresponding to the address XYZ and the command value I0.J30.K60. corresponding to the address IJK are described according to predetermined order (e.g.; X10.Y10.Z10.I0.J30.K60 such that predetermined order of successive movements along X axis, Y axis, Z axis, rotational axes such as I axis, J axis, and K axis): “The first machining program is described as follows. <First Machining Program>” “N11 G68.2 P5X10.Y10.Z10.I0.J30.K60.” (¶43)… “The XYZ address is used to set the origin position 32 of the inclined plane coordinate system to coordinate values of the G54 coordinate system. Here, the position corresponding to the coordinate values (X,Y,Z)=(10,10,10) in the G54 coordinate system is specified as the origin of the inclined plane coordinate system. The IJK address is used to set the rotation angle of the coordinate system. By setting the rotation angle of the coordinate system to, for example, I0.J30.K60 with the IJK address, the first machining program can set a given coordinate system.” (¶48)], but doesn’t a same axis is described in one block of the machining program” “to specify a plurality of coordinate values or movement amounts of the successive movements along the same axis;” “block information for the plurality of sections of the successive movements along the same axis based on the plurality of coordinate values or movement amounts of the successive movements along the same axis,” “a plurality of command values corresponding to the respective addresses is described according to a predetermined order of the successive movements along the same axis in the axis movement command,” “the command analysis unit specifies a correlation between the addresses and the command values according to the order.”
	However, Hirai discloses, “machining program in which the axis movement command for a plurality of sections of successive movements along a same axis is described in one block of the machining program” “to specify a plurality of coordinate values or movement amounts of the successive movements along the same axis;” [Examiner notes that the claim requires only one of 1. to specify a plurality of coordinate values, or 2. to specify movement amounts of the successive movements along the axis. Hirai teaches specifying movement amounts of the successive movements along a same axis. See the machining program as shown in figures 3(a)-3(e) (e.g.; processing program for a workpiece with plurality of successive blocks N001-N151). See the system analyzing the machining program (e.g.; as shown in figures 3(a)-3(i) and 19(a)-19(0)) in which the axis movement command for plurality of sections of successive movements (e.g.; plurality of successive movements as shown in block N0002) along a “FIGS. 3(a) to 3(i) illustrate an actual machining program” “in which the various coordinates have been calculated” “This program, duplicated in the left side of FIGS. 19(a) to 19(o), has been created for the complex machine tool” “such that processing can be efficiently effected on the basis of a multiple-system control method in accordance with the present invention.” (column 18, lines 44-52)… “Sequence n2: The setting of all the control axes of Groups A, B, and C to an absolute coordinate system 0 is carried out by simultaneous starting. Upon completion, the operation proceeds to n3.” (column 31, line(s) 45-48)];
	“block information for the plurality of sections of the successive movements along the same axis based on the plurality of coordinate values or movement amounts of the successive movements along the same axis,” [Examiner notes that the claim requires based on 1. the plurality of coordinate values, or 2. movement amounts of the successive movements. Hirai teaches movement amounts of the successive movements along the same axis. See the system generating block information (e.g.; block N002 in figure 3(a)) for the plurality of successive movements (e.g.; successive movements XA, XB, XC) along the same axis (e.g.; along x axis) based on movement amounts of the successive movements along the same axis (e.g.; movement amounts “FIGS. 3(a) to 3(i) illustrate an actual machining program” “in which the various coordinates have been calculated” “This program, duplicated in the left side of FIGS. 19(a) to 19(o), has been created for the complex machine tool” “such that processing can be efficiently effected on the basis of a multiple-system control method in accordance with the present invention.” (column 18, lines 44-52)… “Sequence n2: The setting of all the control axes of Groups A, B, and C to an absolute coordinate system 0 is carried out by simultaneous starting. Upon completion, the operation proceeds to n3.” (column 31, line(s) 45-48)];
	“a plurality of command values corresponding to the respective addresses is described according to a predetermined order of the successive movements along the same axis in the axis movement command,” [See a plurality of command values (e.g.; command values XA0, XB0, XC0) corresponding to the respective addresses (e.g.; respective addresses XA, XB, XC) is described according to a predetermined order of the successive movements along the same axis in the axis movement command (e.g.; see figure 19(a) block N2, predetermined order of successive movements XA0 then XB0 then XC0 along the X axis ): Sequence n2: The setting of all the control axes of Groups A, B, and C to an absolute coordinate system 0 is carried out by simultaneous starting. Upon completion, the operation proceeds to n3.” (column 31, line(s) 45-48)], but doesn’t explicitly disclose “the command analysis unit specifies a correlation between the addresses and the command values according to the order.”
	However, Otsuki discloses, “the command analysis unit specifies a correlation between the addresses and the command values according to the order.” [See the “cutting point instruction (XS, YS, ZS); cutting surface perpendicular direction instruction (IS, JS, KS); tool diameter compensation vector (TCSx, TCSy, TCSz); tool direction vector (TSx, TSy, TSz); tool length compensation vector (TLSx, TLSy, TLSz); linear axis control point (XSc, YSc, ZSc); and (XSc, YSc, ZSc)=(XS, YS, ZS)+(TCSx, TCSy, TCSz)+(TLSx, TLSy, TLSz).” (¶153-¶159)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the machining program machining program in which the axis movement command for a plurality of sections of successive movements along a same axis is described in one block of the machining program to specify a plurality of coordinate values or movement amounts of the successive movements along the same axis, and block information for the plurality of sections of the successive movements along the same axis based on the plurality of coordinate values or movement amounts of the successive movements along the same axis, and a plurality of command values corresponding to the respective addresses is described according to a predetermined order of the successive movements along the same axis in the axis movement command taught by Hirai, and combined the capability of [Hirai: processing can be efficiently effected on the basis of a multiple-system control method in accordance with the present invention.” (column 18, lines 50-52)], and in order to prevent unstable movement in the vicinity of a singular point and excessive cutting into a processing object [Otsuki: “to prevent unstable movement in the vicinity of a singular point and excessive cutting into a processing object,” (¶66)].

Claim 2:
	Regarding claim 2, Tsuda, Hirai, and Otsuki disclose all the elements of claim 1.
	Tsuda further discloses, “a modal switching processing is performed after the block information for the plurality of sections described in the one block is generated.” [Examiner notes that in applicant’s specification paragraph 91, applicant describes “modal switching” as “the numerical controller performs an ancillary processing such as modal switching or determination of various signals for each block (S4),” as such for the examination purpose the meaning of modal switching is construed as determination of various signals for each block. See for each block, various signals are determined after generation of the plurality of sections described in a block: “coordinate transformation unit 15 is connected to the command calculation unit 16.” (¶32)… “The command calculation unit 16 calculates the move command 36 corresponding to the transformed coordinate value.” (¶31)… “The command calculation unit 16 transmits the calculated move command 36 to the machine tool 200. The machine tool 200 drives each axis such that the position of each of the axes of the machine tool 200 follows the move command 36 for a corresponding axis.” (¶42)… “the N14 block to the coordinate transformation unit 15 as axial movement that is movement coordinates of each block. An example of the command coordinate value 33 output by the analysis unit 12 to the coordinate transformation unit 15 is a coordinate value in an inclined plane coordinate system.” (¶35)].

Claim 3:
	Regarding claim 3, Tsuda, Hirai, and Otsuki disclose all the elements of claim 1.
	Tsuda further discloses, “the plurality of command values is given as array type variables.” [See the array type command values (e.g.; command vectors see equation 1 in paragraph 62): “When the coordinate rotation matrix is expressed as Rot(r,θ), in which r is a rotation center vector and θ is a rotation angle, a coordinate rotation matrix in a case of rotation by the rotation angle θ about the X-axis, the Y-axis, and the Z-axis, is expressed by the following formula (1).” (¶62)… “Subscripts X, Y, and Z written at the lower right of r in the formula (1) indicate the X-axis, the Y-axis, and the Z-axis, respectively. After calculating the coordinate rotation matrix using the formula (1), the matrix calculation unit 13 calculates, using the following formula (2), coordinate axis vectors that take rotation axis polarity into consideration.” (¶63)].

Claim 4:
	Regarding claim 4, Tsuda, Hirai, and Otsuki disclose all the elements of claim 1.
	Tsuda further discloses, “the plurality of command values is given by an external file.” [See the plurality of commands included in the program 150 is given by an external file (e.g.; file retrieved from storage unit 11): “The analysis unit 12 reads the machining program 150 from the machining program storage unit 11” (¶31)].

Claim 5:
	Regarding claim 5, Tsuda, Hirai, and Otsuki disclose all the elements of claim 1.
	Tsuda further discloses, “the one or more addresses and the plurality of command values are given as a data set.” [See the one more addresses such as the address XYZ is given as data set as shown in figure 10: “the configuration of the polarity information 181 and 182 will be described. FIG. 10 is a diagram illustrating the configuration of a polarity information table according to the second embodiment. The polarity information table 185 is configured to include the polarity information 181 and 182. In FIG. 10, polarity information in a group 1 corresponds to the polarity information 181, and polarity information in a group 2 corresponds to the polarity information 182.” (¶137)].

Claim 6:
	Regarding claim 6, Tsuda, Hirai, and Otsuki disclose all the elements of claim 1.
	Tsuda further discloses, “the one or more addresses are related to various commands other than a command of a coordinate value or a movement amount.” [Examiner notes that the claim requires only one of 1. a coordinate value or 2. a movement amount. See the one or more addresses such as the P address is related to a command other than s movement command: “A P address specifies a method for defining the inclined plane coordinate system and a P5 command specifies the rotation angle of the inclined plane coordinate system by using the rotation axis angles that are the rotation angles of the axes of the machine tool 200.” (¶48)].

Claim 7:
	Regarding claim 7, Tsuda, Hirai, and Otsuki disclose all the elements of claim 1.
	Tsuda further discloses, “the addresses are allowed to be omitted when there is no change in the command values corresponding to the addresses.” [See when there is no change to the command values (e.g.; no change in Y command and X command value) the corresponding addresses are omitted (e.g.; X and Y addresses are not used): “<First Machining Program> N13 G1 Z−10. F1000.” (¶43)… “In the N13 block, the G1 command as a cutting command executes axial movement. Specifically, the G1 command moves the tool to the position of a coordinate value Z−10. on the inclined plane coordinate system at a feed speed of 1000 mm/min by F1000.” (¶53)].

Claim 8:
	Regarding claim 8, Tsuda, Hirai, and Otsuki disclose all the elements of claim 1.
	Tsuda further discloses, “the command values corresponding to the addresses are allowed to be omitted when there is no change in the command values.” [See “<First Machining Program> N13 G1 Z−10. F1000.” (¶43)… “In the N13 block, the G1 command as a cutting command executes axial movement. Specifically, the G1 command moves the tool to the position of a coordinate value Z−10. on the inclined plane coordinate system at a feed speed of 1000 mm/min by F1000.” (¶53)].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Claim 1: 
	Claim 1 relates to a system that implements blocks of code, where each block specifies multiple successive movements for the same axis. For example, as shown in Fig. 6, block 2 shows two movement values for the X, Y and Z axes (such as two movements along the same X axis, two movements along the same Y axis, and two movements along the same Z axis). This is beneficial for reducing processing time of movement commands in blocks (e.g. multiple movements on the same axis are specified in a single block).
	Thus, claim 1 is patentable over the applied art. Dependent claims 2-8 include all the features of claim 1 from which they depend. Thus, these claims are also patentable over the applied art.
(Pages: 5-6)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments to the claims a new grounds of rejections I view of Hirai has been introduced. Hirai clearly teaches “machining program machining program in which the axis movement command for a plurality of sections of successive movements along a same axis is described in one block of the machining program to specify a plurality of coordinate values or movement amounts of the successive movements along the same axis, and block information for the plurality of sections of the successive movements along the same axis based on the plurality of coordinate values or movement amounts of the successive movements along the same axis, and a plurality of command values corresponding to the respective addresses is described according to a predetermined order of the successive movements along the same axis in the axis movement command” as described in the current office action.
	Combination of Tsuda, Hirai, and Otsuki disclose all the elements of claims 1-8 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-8 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US7043332B1 - Numeric control lathe and method for controlling the same:
	CNC machine with a control unit capable of describing each of a plurality of machining programs about a plurality of tools carried on the first and second tool rests, in connection with a program-describing area freely selected from the first to third program-describing areas, by using a block format for applying, to an actual control axes for controlling a machining operation relating to one designated tool designated in each machining program, the reference control axis allocated to the program-describing area as freely selected (column 9, line(s) 8-15) . Fig. 4 shows successive movements along same X axis such as X8.06, X10.0, X14.845 etc.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116